Citation Nr: 9918710	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968. This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In January 1990, the Board denied entitlement to service 
connection for a psychiatric disability to include post- 
traumatic stress disorder (PTSD). The veteran has attempted 
to reopen his claim, as well as requesting an increased 
rating for his service-connected back disability, and this 
appeal ensued after the RO found that no new and material 
evidence had been received on the PTSD issue and that an 
increased evaluation was not warranted for a back disability.  
In April 1996, the veteran appeared before the undersigned 
Board member and gave testimony in support of his claims.  By 
decision in October 1996, the Board denied an increased 
evaluation for the veteran's service-connected back 
disability, reopened the veteran's claim for service 
connection for PTSD, and remanded the PTSD issue to the RO 
for additional development.  While the case was in remand 
status, in December 1997, the veteran sent to the RO a copy 
of a letter he wrote to the Vietnam Veterans of America 
revoking the power of attorney.  The case has been returned 
to the Board and is ready for further review.  
 
 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has PTSD related to military service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor. Gaines v. West, at 357; 38 C.F.R. § 
3.304(f)(1998).  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") in Zarycki v. Brown, 6 
Vet. App. 91 (1993) set forth the foundation for the 
framework now established by the case law for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  The 
Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(1998).  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's mere assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  The Court pointed out 
that since Zarycki, as well as since West v. Brown, 7 Vet. 
App. 70 (1994), changes in VA Adjudication Procedure Manual 
M21-1 had rendered certain portions of those decisions no 
longer operative insofar as they were grounded on 
subsequently revised manual provisions. Further, the Court 
had held in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as 
a matter of law that "if the claimed stressor is not combat- 
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court held that, in addition to demonstrating 
the existence of a stressor, the facts must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD. Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD. 
Id. at 144.  The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed. Id. at 153.  The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification. 38 C.F.R. § 
4.126.

The Board finds that, upon review of Zarycki, Moreau, West 
and Cohen it is clear that, in approaching a claim for 
service connection for PTSD, the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised for the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the resolution of the claim for service 
connection for PTSD moves forward to the questions of whether 
the event (or events) was sufficient to constitute a stressor 
for purposes of causing PTSD, and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  The adequacy of the event claimed as a stressor and the 
question of whether the diagnostic criteria for PTSD have 
been met are matters that require the input of competent 
medical evidence.

The Board further notes that under Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 Vet. App. 
498 (1995) the correct application of 38 U.S.C.A. § 1154(b) 
requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease." "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service." (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service." (3) 
Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play. Collette, 82 F.3d. 393.

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection.  The record 
contains medical reports and VA examination reports which 
diagnose PTSD, and relate it to the veteran's military 
service.  Thus a diagnosis of PTSD related to service, and 
the veteran's lay statements concerning stressors are 
sufficient to well ground the claim.  

Ultimately, the Board finds that the critical issue with 
respect to the veteran's claim for service connection for 
PTSD in this appeal on the merits, involves the question of 
whether the veteran "engaged in combat with the enemy" or 
there is "credible supporting evidence" from any source of 
the occurrence of alleged inservice stressor(s).  

The veteran's DD Form 214 and DD Form 215 show that he served 
in the infantry with an MOS of light weapons infantryman.  
His decorations included the National Defense Service Medal, 
the Republic of Vietnam Campaign Medal, the Vietnam Service 
Medalw/2 Bronze Service Stars, and the Republic of Vietnam 
Gallantry Cross with palm.  

The service medical records show no complaint, diagnosis or 
treatment for a psychiatric disability, and when the veteran 
was examined by VA in October 1968, no psychiatric disability 
was noted.  VA hospitalizations in 1987 reported several 
psychiatric diagnoses such as major depression and 
personality disorder; however, PTSD was not found.  When the 
veteran was examined by VA in March 1988, major depression 
was the diagnosis.  VA outpatient records show a diagnosis of 
post-traumatic stress disorder traits in September 1988.  At 
a December 1988 personal hearing, the veteran gave his 
psychiatric history and also reported treatment information.  

VA records show that the veteran was treated in June 1990 for 
a psychiatric disability diagnosed as PTSD, and was admitted 
to a 90 day therapy program for PTSD.  Progress reports show 
diagnoses of PTSD.  In September 1990, the veteran reported 
by way of history that he arrived in Vietnam in January 1967 
and that he was assigned to the 11th Combat Aviation 
Battalion at Tan Sno Nhut Air Force Base.  The veteran stated 
that from January to March 1967 a battle was ongoing and that 
his squad was pulled off the perimeter to load body bags onto 
a C130 airplane.  He stated that troopers were killed in 
battle.  He described mortar bombardment while he was in is 
hooch.  He reported that on one occasion six men, three in 
each of the bunkers on either side of his had their throats 
cut one night.  

There are of record lay statements from the veteran's 
daughter and from a friend of the veteran.  The veteran's 
daughter related in a June 1991 letter that since she became 
a registered nurse, she has worked with Vietnam veterans and 
that she has become aware of Vietnam War trauma, which she 
now understood that her father also had.  The veteran's 
friend reported in September 1991 that he had known the 
veteran for 29 years, and that before the veteran went to 
Vietnam he had been an easy going family man, but after his 
return he was different.  It was stated that the veteran was 
experiencing flashbacks, nightmares and mood changes. 

An April 1992 letter from Sharon Lieteau, M. D. shows that 
the veteran was treated by her, and that PTSD was found.  
Doctor Lieteau stated that the veteran was exposed to various 
traumas in service including the death of people he was 
acquainted with as well as the disposal of bodies in body 
bags.  It was opined that the veteran's symptoms have 
consistently substantiated a diagnosis of PTSD.  

In a May 1992 letter the NPRC reported that the veteran had 
been stationed in Vietnam with the 11th Infantry Battalion 
from January to December 1967.  

On VA examination in August 1993, the diagnosis was; major 
depression, PTSD, by history.  

In a November 1994 statement from the Director of the 
Environmental Support Group, the activities of the 11th CAB 
for the period of February 22, to April 15, 1967 in support 
of Operation Junction City were described.  It was stated 
that attacks did occur in Phu Loi during the veteran's tour, 
but that further research required additional and more 
specific information from the veteran.  Among the duties 
listed was performing medical evacuations of dead and 
wounded.  There is also documentation that the evacuations 
were done under enemy SA and mortar fire.  Enemy fire was 
also reported to have been received in March and April 1967 
on several occasions.  It was noted that documentation of 
specific incidents would require additional information from 
the veteran.  

In April 1996, the veteran appeared before the undersigned 
member of the Board, and gave testimony in support of his 
claim.  He discussed his in-service stressors, and his 
current symptoms.  A complete transcript is of record.  

In statement received by the RO in November 1996, the veteran 
reported that he loaded bodies into airplanes and helicopters 
for evacuation after the battles of Cedar Falls and Junction 
City.  The veteran reported that a friend, [redacted] was 
killed on January 20, 1967 and that his friend was a member 
of the 173rd Airborne unit.  The veteran also discussed an 
incident where a child tossed a hand grenade beneath a 
vehicle in which the veteran was riding while he was in Phuc 
Long.  

In an October 1997 letter from the U. S. Armed Services 
Center for Research of Unit Records, it was noted that 
extracts were enclosed of the LL's submitted by the 11th 
Combat Aviation Battalion.  Among other things it was stated 
that Operation Cedar Falls was launched in January 1967 and 
was one of the largest U.S. offensives.  The records noted 
that the 11th CAB provided extension aviation support for the 
Operation Cedar Falls.  The records show that in February 
1967, evacuation of the e dead and wounded was accomplished 
at night and under enemy fire.  It was also stated that the 
documents revealed that elements of the 11th CAB received 
small arms fire and enemy attacks during February to March 
1967 in support of Operation Junction City and Operation 
Cedar Falls.  The report also documents that several men were 
killed in February and March 1967.  

Private medical records received by the RO in May 1998 
include a February 1996 psychiatric evaluation which 
diagnosed PTSD.  The veteran was examined by two VA examiners 
in December 1998.  One examiner found that the veteran met 
all of the diagnostic criteria to establish a diagnosis of 
PTSD.  The diagnosis was related to the veteran's year of 
service in Vietnam where it was stated that he was involved 
in active combat, and the witnessing of dead bodies.  The 
other examiner diagnosed PTSD.  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred. 38 C.F.R. § 3.304(f).  The existence of an 
event alleged as a "stressor" that results in PTSD, although 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  By rule making, VA has 
set forth criteria of "conclusive evidence" to establish a 
combat-related stressor.  These criteria are defined as: (a) 
A claim that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards, decorations identified in 
38 C.F.R. § 3.304(f) or VA Adjudication Manual M21-1, Part 
VI, 7.46 (effective October 11, 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI), 
11.37 (effective February 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat-incurred wounds (the Purple Heart Medal) 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record clearly establishes that 
the claimant was not authorized any of these awards or 
decorations.

Accordingly, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without need to further corroboration.  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, cannot as 
a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred. Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau, 9 
Vet. App. 394-96.

The Board is strongly persuaded by the evidence of record, to 
include service records, the veteran's DD Form 214, the 
veteran's testimony, medical histories given throughout the 
years, and statements submitted, that the veteran was subject 
to enemy fire while stationed in Vietnam.  It has been shown 
that the veteran was stationed in Vietnam with the 11th 
Infantry Battalion from January to December 1967.  The 
military unit histories and other data received with a letter 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), dated in October 1997, confirmed that 
during the early months of 1967 a large U.S. offensive 
occurred where the veteran served, that many lives were lost, 
that there were mortar attacks and evacuation of bodies.  The 
Board finds this evidence sufficient to corroborate the 
veteran's written statements and testimony regarding the 
occurrence of the claimed stressors of mortar attack on his 
unit, and the disposal of bodies. Thus the evidence 
substantiates his statements regarding a mortar attack and 
establishes the occurrence of some of his stressors.

In sum, the evidence shows a diagnosis of PTSD related to 
service by several physicians and most recently, a diagnosis 
of PTSD by VA physicians.  One physician related the PTSD to 
combat in Vietnam.  While the USASCRUR report does not verify 
a specific stressor identified by the veteran, the Court has 
held that the absence of verification itself does not provide 
a legally adequate basis for discounting the existence of a 
stressor.  See Gaines, supra.  The report places the veteran 
in Vietnam and involved in operations which involved combat.  
It verifies that there were soldiers who were killed and that 
bodies were disposed of.  It is reasonable to find that some 
of the veteran's stressors are verified.  Having been so 
verified, the diagnosis of PTSD is confirmed and therefore, 
the Board finds that with resolution of reasonable doubt in 
favor of the veteran, service connection for PTSD should be 
allowed.  


ORDER

Service connection for PTSD is granted.  


		
	F. JUDGE FLOWERS

	Member, Board of Veterans' Appeals



 

